Citation Nr: 0943940	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  08-10 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse 
for the purpose of establishing entitlement to VA death 
benefits.  



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active service from March 1945 to November 
1946.  The Veteran died in December 1986; the current 
appellant asserts she is the Veteran's surviving spouse for 
compensation purposes.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 administrative decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania denied entitlement to 
dependency and indemnity compensation (DIC), death pension 
and accrued benefits, based on a finding that the appellant 
could not be recognized as the Veteran's surviving spouse.  


FINDINGS OF FACT

1.  The Veteran and the appellant were married in January 
1947 and divorced in June 1978.

2.  The appellant and the Veteran had not reconciled and 
resumed cohabitation prior to the Veteran's death in December 
2006.  


CONCLUSION OF LAW

The appellant is not the Veteran's surviving spouse for VA 
death benefit purposes. 38 U.S.C.A. § 101 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.1(j), 3.50 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to death benefits as the 
surviving spouse of the Veteran.  The Board will initially 
discuss certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the 
pertinent implementing regulation, codified at 38 C.F.R. § 
3.159, provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.

As explained below, the pertinent facts in this case are not 
in dispute and the law is dispositive.  Consequently, there 
is no additional evidence that could be obtained to 
substantiate the claim, and no further action is required to 
comply with the VCAA or the implementing regulation.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 
5-2004 (June 23, 2004).


Legal Criteria

Death pension, dependency and indemnity compensation (DIC), 
and accrued benefits are payable to a "surviving spouse" 
who meets the legal criteria for entitlement to such 
benefits.  38 U.S.C.A. §§ 1521, 1541, 5121 (West 2002 and 
Supp. 2009).

The term "surviving spouse" includes (1) a person of the 
opposite sex whose marriage to the veteran meets the 
requirements noted in 38 C.F.R. § 3.1(j); (2) who was the 
spouse of a veteran at the time of the veteran's death; (3) 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without fault of the spouse); and 
(4) who has not remarried or lived with another person of the 
opposite sex and held herself out openly to the public to be 
the spouse of such other person since the veteran's death.  
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

Under 38 C.F.R. § 3.1(j), "marriage" is defined for VA 
purposes as a marriage valid under the law of the place where 
the parties resided at the time of the marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.

Analysis

The record contains marriage certificates documenting the 
Veteran and the appellant were married in Elkton, Maryland in 
January 1947 and were remarried in a Roman Catholic service 
in Philadelphia, Pennsylvania in August 1962.

In August 1975 the Veteran filed a Declaration of Marital 
Status with VA stating the marriage had terminated effective 
from February 10, 1975 in Upper Darby, Pennsylvania due to 
incompatibility.  The appellant notified VA in her claim that 
she and the Veteran were divorced on June [redacted], 1978 in 
Delaware County, Pennsylvania.

The Veteran died on December [redacted], 1986.  The death certificate 
shows his marital status as "divorced."

The appellant urges that she divorced the Veteran because of 
his drinking, which caused him to become violent and abusive; 
the Veteran was a wonderful person when sober and the divorce 
was to avoid his violence.  The appellant remained friends 
after the divorce and attended family functions together, and 
neither the appellant nor the Veteran remarried.  When the 
Veteran died the appellant paid the funeral expenses and 
provided the burial plot from her own money, because the 
Veteran left no money for his own burial.

Nonetheless, the record reflects that she and the Veteran 
were divorced in June 1978 at the action of the appellant and 
were not married at the time of his death.  Thus, it is 
uncontroverted that she does not meet the basic requirements 
for recognition as the Veteran's surviving spouse for the 
purpose of establishing entitlement to VA death benefits.

To some extent, the appellant appears to be raising an 
argument couched in equity. However, the Board has no option 
but to decide this case in accordance with the applicable 
law.  Thus, the appellant's claim must be denied. The Board 
may not grant a benefit that the appellant is not eligible to 
receive under the law.  See Davenport v. Principi, 16 Vet. 
App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  In 
other words, unless a claimant meets all of the requirements 
of a particular law, he or she is not entitled to the 
benefit; and the benefit cannot be awarded, regardless of the 
circumstances. See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Thus, the Board, while sympathetic to the appellant's 
arguments, has no legal basis to grant this appeal.


ORDER

Entitlement to recognition as the Veteran's surviving spouse 
for the purpose of establishing entitlement to VA death 
benefits is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


